DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant originally filed claims 1-22 on May 29, 2020 and then added claims   23-44 on October 5, 2020.  Thus, claims 1-44 are pending.  However, the October 5, 2020 amendment does not properly label all the claims, e.g. original, amended, new, as required.  It is not clear whether amendments were made to the originally filed claims.  Clarification and correction is required.

Election/Restrictions
3.	It is noted that a restriction requirement may well be forthcoming upon the proper clarification of the pending claims, as it appears there are at least two different inventive ideas presented.

Priority
4.	No foreign priority has been claimed by Applicant.

Drawings
5.	Applicant’s Drawings filed on May 29, 2020 appear acceptable prior to examination.

Claim Rejections - 35 USC § 101, 102, 102, 112
6.	No 35 USC 112 rejection(s) are warranted at this moment in time, as the claims are not being examined until claim naming formalities note above are addressed.

7.	Applicant’s Information Disclosure Statement (IDS) submitted June 24, 2020 is noted, but has not been reviewed until the above formalities are corrected.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789